Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory S. Rabin (Reg. # 59,760) on 28 July 2021.
The application has been amended as follows: 
11.	(Currently Amended)  A non-transitory machine-readable medium for image processing, the machine-readable medium storing instructions which, when executed by processing circuitry of one or more machines, cause the processing circuitry to:
	receive, a voxel model of a target object, wherein the target object is to be recognized using an image recognizer;
	generate, based on the voxel model, a set of target shadow background-mask images of the target object;
	receive, at an auto-encoder, a set of real images of the target object;
	generate, using the auto-encoder and based on the set of real images, one or more artificial images of the target object based on the set of target shadow background-mask images, wherein the auto encoder encodes, using a trained sub-encoder, the set of target shadow background-mask images into a latent vector and decodes, using a trained sub-decoder, the latent vector to generate the one or more artificial images, wherein the sub-encoder comprises a plurality of convolution pools, each convolution pool being followed by a batch normalization, and each batch normalization being followed by a rectified linear unit, wherein a kernel size of each convolution pool is larger than a kernel size of a previous convolution pool; and
	provide, as output, the generated one or more artificial images of the target object.
17.	(Currently Amended)  An image processing method comprising:
	receiving a voxel model of a target object, wherein the target object is to be recognized using an image recognizer;
	generating, based on the voxel model, a set of target shadow background-mask images of the target object;
	receiving, at an auto-encoder, a set of real images of the target object;
	generating, using the auto-encoder and based on the set of real images, one or more artificial images of the target object based on the set of target shadow background-mask images, wherein the auto encoder encodes, using a trained sub-encoder, the set of target shadow background-mask images into a latent vector and decodes, using a trained sub-decoder, the latent vector to generate the one or more artificial images, wherein the sub-encoder comprises a plurality of convolution pools, each convolution pool being followed by a batch normalization, and each batch normalization being followed by a rectified linear unit, wherein a kernel size of each convolution pool is larger than a kernel size of a previous convolution pool; and
	providing, as output, the generated one or more artificial images of the target object.
Claims 1-6 and 9-20 (now renumbered as 1-18) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665